Citation Nr: 0213402	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  96-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 1, 1994, 
for the grant of an apportionment of the veteran's VA pension 
benefits to the appellant on behalf of the veteran's minor 
child.

[The claim of entitlement to service connection for the cause 
of the veteran's death will be the subject of a later 
decision.]  


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  He died on October [redacted], 1994.  The appellant 
is the mother of the veteran's minor child.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1994 special apportionment decision 
wherein the appellant was awarded an apportionment of the 
veteran's VA pension benefits on behalf of the veteran's 
minor child, effective June 1, 1994.  In December 1994, 
however, the RO informed the appellant that she was not 
entitled to an apportioned share of the veteran's pension 
benefits on behalf of the minor child as the veteran had died 
prior to the November 1994 decision.  The appellant filed a 
notice of disagreement, arguing that, among other things, the 
effective date for any apportionment award should be in March 
1994, the month in which she applied for such benefits.  By 
hearing officer's decision of August 1996, the appellant was 
awarded an apportioned share of the veteran's pension (on 
behalf of their minor child) from June 1, 1994, through 
September 30, 1994.  A statement of the case was issued a few 
days later, in August 1996.  

The Board is undertaking additional development with respect 
to the issue of service connection for cod cause of the 
veteran's death pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed with respect to 
that claim, the Board will then provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In December 1994, the RO informed the appellant that she 
was not entitled to an apportioned share of the veteran's 
pension benefits on behalf of the minor child as the veteran 
had died prior to a November 1994 decision which had awarded 
an apportionment.  

2.  In August 1995, the appellant filed a notice of 
disagreement, arguing that, the effective date for any 
apportionment award should be in March 1994.

3.  By hearing officer's decision of August 1996, the 
appellant was awarded an apportioned share of the veteran's 
pension (on behalf of their minor child) from June 1, 1994, 
through September 30, 1994.  

4.  A statement of the case was issued in August 1996, 
regarding the claim for an effective date of March 1994 for 
the award of the apportionment. 

5.  A substantive appeal with respect to the effective date 
assigned for the award of the apportionment of the veteran's 
pension was not received from the appellant within 60 days of 
the date of the RO's mailing of the statement of the case or 
within the remainder of the one-year period from the date of 
the RO's December 1994 determination. 


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to an earlier effective date  for the 
award of an apportionment of the veteran's pension.  
38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2001); 66 Fed. Reg. 53339 
(2001) (to be codified at 38 C.F.R. § 20.101 (c) and (d)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a November 1994 special apportionment 
decision the appellant was awarded an apportionment of the 
veteran's VA pension benefits on behalf of the veteran's 
minor child, effective June 1, 1994.  In December 1994, 
however, the RO informed the appellant that she was not 
entitled to an apportioned share of the veteran's pension 
benefits on behalf of the minor child as the veteran had died 
prior to the November 1994 decision (it is unclear whether a 
check had been issued to the appellant prior to the December 
1994 letter).  

Thereafter, the appellant filed a notice of disagreement, 
arguing that, among other things, the effective date for any 
apportionment award should be in March 1994, the month in 
which she applied for such benefits.  In any event, by 
hearing officer's decision of August 1996, the appellant was 
awarded an apportioned share of the veteran's pension (on 
behalf of their minor child) from June 1, 1994, through 
September 30, 1994.  A statement of the case was issued a few 
days later.  However, the appellant did not perfect an appeal 
by filing a timely substantive appeal, and as such, the 
apportionment decision is final and is not before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).  
To date, the appellant has not filed a substantive appeal.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
The final regulations implementing the VCAA were published on 
August 29, 2001. 

In this case, however, there is no issue as to substantial 
completeness of the application or notice of the requirements 
to substantiate the claim or assistance in obtaining evidence 
to support the claim.  On the contrary, the issue in this 
case is whether an appeal has been perfected in order to 
confer jurisdiction on the Board to consider the claim.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991); see 
VAOPGCPREC 9-99.  The initial question that must be resolved 
is whether the Board has jurisdiction to consider the 
foregoing issue.

In July 2002, the appellant was given notice that the Board 
was going to consider whether a substantive appeal with 
respect to her claim for an earlier effective date for the 
award of the apportionment of the veteran's pension had been 
submitted.  She was given an opportunity to request a hearing 
or present argument related to this issue.  See 66 Fed. Reg. 
53339 (2001) (to be codified at 38 C.F.R. § 20.101 (c) and 
(d)).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant. Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board's consideration of 
this issue does not violate the appellant's procedural 
rights.  The July 2002 letter to the appellant provided her 
notice of the pertinent regulations, as well as notice of the 
Board's intent to consider the issue.  She was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section." 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2001). "Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal." 38 C.F.R. § 20.202 (2001). The NOD and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (2001).

After n notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
her most recent address of record, with a copy provided to 
the representative, if any.  38 C.F.R. § 19.30(a) (2001).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2001).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2001).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2001).  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2001).

Again, a timely notice of disagreement addressing the issue 
regarding the effective date assigned for the grant of the 
apportionment of the veteran's pension was received in 
December 1994 and a statement of the case was issued in 
August 1995.  The statement of the case notified the 
appellant that she should carefully read the instructions on 
the enclosed appeal form.  No document was received within 
the time frame that could be construed as a substantive 
appeal as defined in 38 C.F.R. § 20.202 (2001) or as a 
request for an extension under 38 C.F.R. § 20.303 (2001).

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
appellant has not filed a timely (or even untimely) 
substantive appeal. Therefore, the appeal was not perfected, 
and the Board is without jurisdiction to adjudicate this 
claim. 38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.101(a), 20.200, and 
20.202 (2001).



ORDER

A timely substantive appeal of the December 1994 
determination, with respect to the effective date assigned 
for the award of apportionment of the veteran's pension 
benefits on behalf of the veteran's minor child, having not 
been filed, the appeal is dismissed for lack of jurisdiction.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

